Citation Nr: 0907665	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-01 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for arthritis of the 
hands and fingers.

2. Entitlement to service connection for arthritis of the 
back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. The RO, in pertinent part, denied the 
benefits sought on appeal.

The Veteran presented testimony before the Board in April 
2008. The transcript has been associated with the claims 
folder.

The claims of entitlement to service connection for arthritis 
of the hands and fingers and back were remanded by the Board 
in August 2008 for additional development and have now been 
returned for adjudication.

The Board notes that the veteran has multiple claims in 
various stages of development, including several more claims 
for arthritis.  These have not been developed for 
consideration by the Board at this time.


FINDINGS OF FACT

1.  Arthritis of the hands and fingers was not shown during 
service or for years thereafter, and any currently diagnosed 
arthritis of the hands and fingers is not related by 
competent evidence to service.

2.  Arthritis of the back was not shown during service or for 
years thereafter, and any currently diagnosed arthritis of 
the back is not related by competent evidence to service.


CONCLUSIONS OF LAW

1.  Arthritis of the hands and fingers was not incurred or 
aggravated by active service, and may not be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).

2.  Arthritis of the back was not incurred or aggravated by 
active service, and may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in December 2005, 
March 2006, and August 2007 correspondence of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim. VA provided adequate notice 
of how disability ratings and effective dates are assigned.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  
Because the Veteran has actual notice of the rating criteria, 
and because the claims have been readjudicated no prejudice 
exists.  There is not a scintilla of evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  Hence, the case 
is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b) (2008).

Certain chronic disabilities, such as arthritis (degenerative 
joint disease), are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence. The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998). Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Background

At a Travel Board hearing in April 2008 the Veteran reported 
that he first began having pain in his hands, back and other 
joints several years after service.  He did not receive any 
care for his arthritis at that time but self medicated with 
Ibuprofen.  He noted that no one else was aware of his 
complaints at that time as he was single.  He first sought 
treatment about 2-3 years ago and was told by his doctor that 
he had arthritis.  When asked by the Veterans Law Judge what 
he believed caused his arthritis he responded that he did not 
know.  It was noted that his doctor opined that it was at 
least as likely as not that his arthritis was due to his 
carrying mortar rounds and loading and unloading them from 
trucks.  The Veteran noted that he carried mortar rounds in 
service but reported no resulting injuries.

There are no records of any complaints or findings pertaining 
to hand, finger, or back disability in service. The November 
1970 separation examination is entirely silent as to any 
hand, finger, or back injury or disorder.  

In a February 2007 letter, Brian K. Buhlke, D.O., noted that 
the Veteran was in the Army from 1969 to 1970.  He complained 
of hand and knee pain which began in service while loading 
and unloading mortar rounds.  Dr. Buhlke diagnosed 
progressive arthritis and opined that:

It is at least as likely as not that the 
patient's arthritis began while serving 
in the Vietnam War.

In a May 2008 letter, Dr. Buhlke submitted several x-rays of 
various joints, and the back.  These revealed arthritis of 
various joints, including the right and left index fingers.  
The wrists were normal bilaterally.  The lumbar back revealed 
mild degenerative disk disease, L3-L4, L5-S1.  He opined 
that:

It is my medical professional opinion 
that it is more than likely that the 
diagnosis of osteoarthritis in multiple 
[locations] is a result of conditions 
experienced by [the Veteran], while 
serving in the military.

In an October 2008 VA examination, the examiner reviewed the 
claims file and treatment records noting that the Veteran 
separated from service in 1970 and he did not have any hand, 
finger, or back problems for several years in accordance with 
his own testimony during his hearing.  He self medicated his 
hand, finger, and back pain with Ibuprofen, which the 
examiner noted was first sold in 1974.  During service there 
were no records of treatment or complaints of hand, finger, 
or back problems. The separation examination was normal.  The 
examiner noted that:

The patient's back and hand complaints 
did not occur until several years after 
his release from the military as per his 
statement on page 7 of the hearing; there 
is no substantiation in the STRS [service 
treatment records] on any injury or 
therapy for such; and his occupation as a 
tractor mechanic certainly would have 
required back and hand activities that 
could result in osteoarthritis.

My medical opinion is that the current 
back and hand problems are not caused by 
the carrying of mortar rounds and 
loading/unloading vehicles for the above 
reasons.

The file contains limited medical treatment records.  The 
earliest reports of any hand and back complaints or treatment 
first occur approximately in 2007, or 27 years after service. 


Analysis

The Veteran alleges he developed arthritis of the hand, 
finger, and back by carrying mortar rounds and 
loading/unloading vehicle in service. His service medical 
records are silent for any hand, finger, or back disorder, 
treatment or diagnosis during service.  Further the Veteran 
testified he did not injure his hands or back in service or 
seek any treatment for his hands or back in service.
 
The earliest available treatment records are those from Dr. 
Buhlke which reveal complaints of multiple joint pains in 
February 2007 and May 2008 letters.  This fact weighs against 
the Veteran's claim. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.)

In October 2008 after reviewing the claims file and treatment 
records, the Veteran was examined by a VA physician who found 
no records of treatment or complaints of hand, finger, or 
back problems in service, and the separation examination was 
normal.  By his own testimony, the Veteran had no back or 
hand problems until several years after service.  

The Board finds that the evidence preponderates against 
service connection. 

Dr. Buhlke has provided an opinion which attributed the 
Veteran's arthritis of the hand, finger, and back (as well as 
multiple joint arthritis) to his military service.  His 
opinion is based on the history provided by the Veteran with 
an almost three decade period of no evidence of treatment.   

In contrast, the October 2008 VA examiner, after examining 
the Veteran, and reviewing the claims folder, noted no record 
of complaints or treatment for a hand, finger, or back injury 
in service, and no documentation of any treatment of hand, 
finger, or back pain prior to Dr. Buhlke's treatment 
approximately in 2007.  The examiner opined that it was 
unlikely that the Veteran's current arthritis of the hands, 
fingers, and back was related to his military service. 

The Board may appropriately favor the opinion of one 
competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995). Here the Board favors the VA 
examiner's opinion expressed in October 2008 because it is 
based on an appraisal of the service treatment records and 
all post service records which show that the Veteran did not 
have a chronic hand, finger, or back disability during his 
military service, or for several decades thereafter.  

The only other evidence in support of the claim are 
statements and testimony from the Veteran to the effect that 
his claimed arthritis of the hands, fingers, and back was the 
result of carrying mortar rounds and loading/unloading 
vehicles during service. However, as a layperson, he is not 
competent to provide a probative opinion on a medical matter, 
such as the etiology of the claimed disorders. See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

The Board finds that, because the more probative evidence of 
record is against a link between military service and 
arthritis of the hands, fingers, and back, service connection 
is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for arthritis of the hands and fingers is 
denied.

Service connection for arthritis of the back is denied.
.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


